207 F.2d 654
MORLEY,v.UNITED STATES.
No. 11779.
United States Court of AppealsSixth Circuit.
Oct. 22, 1953.

Irwin A. Klar, Maurice D. Smilay, Detroit, Mich., for appellant.
Edward H. Hickey, Joseph Langbart, Washington, D.C., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been heard upon the record, briefs and argument of counsel for the respective parties;


2
And it appearing that a default judgment against the defendant-appellant was entered on February 11, 1952; that appellant's motion to set it aside, filed on February 19, 1952 was overruled on May 12, 1952; that appellant's motion for rehearing was filed on June 27, 1952 which was not within the time provided by Rule 59, Rules of Civil Procedure, 28 U.S.C.A.; and that appellant's notice of appeal was not filed until August 5, 1952 which was not within the time provided by Rule 73(a), Rules of Civil Procedure; Marten v. Hess, 6 Cir., 176 F.2d 834;


3
It is ordered that the appeal be dismissed.